      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 1 of 39




                               UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


TOMMY WHITTEN
                                         Plaintiffs,

v.                                                     Case No. ________

HARRIS COUNTY AND DEPUTY MARK
CANNON
                      DEFENDANT.



                       PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

       Tommy Whitten (“Plaintiff”) respectfully comes before this Honorable Court pursuant to

42 U.S.C 19831, et seq. complaining of DEFENDANT Harris County, and Deputy Mark Cannon

(in his individual capacity). The Defendants acted under color of state law and deprived the

Plaintiff of his right to be free from false arrest, malicious prosecution, and excessive force in

violation of the Fourth and Fourteenth Amendments to the United States Constitution. Plaintiff

specifically alleges and would show unto this Honorable Court the following:

                       I.      PARTIES AND ADVERSE PERSON(S)

1.     Plaintiff TOMMY WHITTEN is an individual who resides in Guadalupe County, Texas

and may be reached by and through counsel of record: Alexander Houthuijzen, 917 Franklin St.



1
  Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of
the United States or other person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured
in an action at law, suit in equity, or other proper proceeding for redress.
                                                            Whitten v. Harris County and Deputy Cannon
                                                                                     Original Complaint
                                                                                           Page 1 of 39
            Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 2 of 39




     Suite 230, Houston, Texas 77002 Phone: (713) 600-9902 Fax: (832) 565-9003.

     2.      Defendant HARRIS COUNTY is a duly-organized county in the State of Texas and may

     be served with process by serving County Judge, Lina Hidalgo, at 1001 Preston Street, Suite 911,

     Houston, Texas 77002.

     3.      Defendant DEPUTY MARK CANNON is a peace officer for the Harris County Sheriff’s

     Office and may be served at the 1200 Baker Street, Houston, Texas 77002.

     4.      Defendant DEPUTY MARK CANNON are hereinafter sometimes referred to as

     “DEFENDANT OFFICER” and along with Defendant HARRIS COUNTY is collectively referred

     to as “DEFENDANTS.”


                                  II.     JURISDICTION AND VENUE

5.        This Court has jurisdiction over this case pursuant to 28 U.S.C. §1331 and 1343(a)(3) and

          (4) because the Plaintiff’s suit arises under 42 U.S.C. 1983.

6.        This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §1342, which gives

          district courts original jurisdiction over (a) any civil action authorized by law to be brought

          by any person to redress the deprivation, under color of any state law, statute, ordinance,

          regulation, custom or usage, of any right, privilege or immunity secured by the

          Constitution of the United States or by any Act of Congress providing for equal rights of

          citizens or of all persons within the jurisdiction of the United States; and (b) any civil

          action to recover damages or to secure equitable relief under any Act of Congress

          providing for the protection of civil rights.

7.        Plaintiff brings this action to redress the unlawful and flagrant excessive force, unlawful

                                                                  Whitten v. Harris County and Deputy Cannon
                                                                                           Original Complaint
                                                                                                 Page 2 of 39
              Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 3 of 39




            arrest, and malicious prosecution against Plaintiff pursuant to 42 U.S.C. §1983 and the

            Fourth and Fourteenth Amendments to the United States Constitution made applicable to

            DEFENDANT because of this federal due process violation.

8.          Plaintiff further invokes the supplemental jurisdiction of this Court, pursuant to 28 U.S.C.

            §1367(a), to hear and decide claims arising under state law.

9.          Venue is proper in this district court pursuant to 28 U.S.C. §1391(b) because

            DEFENDANT reside or resided in this district during the relevant time period and all or

            a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

            the Southern District of Texas.

10.         All conditions precedent have been performed or have occurred.

                      III.   BACKGROUND AND FACTS RELEVANT TO ALL COUNTS

      11.      Plaintiff is a white male. Defendant Mark Cannon is an Africa-American deputy for the

      Harris County Sherriff’s Office.

      12.      Defendant HARRIS COUNTY and its DEFENDANT OFFICER, at all times relevant

      hereto, were employed by and acting on behalf of Defendant HARRIS COUNTY, as officer with

      Harris County Sheriff’s Office. In addition, DEFENDANT OFFICERS’ conduct, actions, and/or

      inactions, individually and in concert with others, includes their conduct, actions, and/or inactions

      under: Aiding & Abetting; Assisting & Participating; Concert of Action; Actual Authority; and

      Ratification.

      13.      DEFENDANT OFFICER worked together in joint cooperation and concert of action. With

      the cooperation, protection, and encouragement of DEFENDANT, DEFENDANT – each of them

      individually, jointly, and/or collectively hid behind the authority of the law. At all times material
                                                                   Whitten v. Harris County and Deputy Cannon
                                                                                            Original Complaint
                                                                                                  Page 3 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 4 of 39




to this Complaint, DEFENDANT was acting under color of state law, ordinance and/or regulation,

statutes, custom, and usages of Defendant HARRIS COUNTY and Harris County Sheriff’s Office.

14.      In addition, the DEFENDANT’ conduct, actions, and/or inactions were the moving force,

directly caused, proximately caused, and/or were a substantial factor in causing the

Constitutionally violative injuries and damages suffered by Plaintiffs, as set forth more fully

below.

15.      HARRIS COUNTY, as a county in the State of Texas, has an ongoing custom and a

historical custom of engaging in investigatory tactics and police procedures that involve excessive

force, arrests devoid of probable cause, and starting prosecutions which are only maliciously

brought to bring harm upon the person prosecuted.

16.      The aforesaid customs include, but are not limited to: (a) executing procedures, purported

to be an investigation of crime, but so lacking in logic and meaningful effort as to constitute no

meaningful attempt to investigate crime; (b) willfully refusing to engage in proper education so

that a peace officer may know how to use force without excessively causing harm to the citizens;

(c) charging citizens with crimes to cover up unethical behavior by law enforcement; (d)

intentionally charging citizens with crimes that were created by the police to cover up force that

was used to severely injure citizens; (e) violating the clearly established right in a free society for

a person to be free from unreasonable use of force by an officer, (f) violating the citizens’ clearly

established right to due process of law, (g) ratification of the bad acts by the DEFENDANT

OFFICER by Harris County essentially stating that the officer did everything by the book and




                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                             Page 4 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 5 of 39




nothing was done incorrectly when in fact the conduct of the Defendant Officer was excessive to

the need and the extremity of their actions should shock the conscience.2

17.      DEFENDANT has certain policymakers who are aware of these shortcomings (though

described in different terms), have failed to take any meaningful remedial actions, and, through

willful blindness and deliberate difference, have endorsed these customs. These policymakers

include but are not limited to: Chief Ed Gonzalez and any other persons within the internal affairs

division of the Harris County Sheriff’s Office whose final decision-making on the officers

involved in this case was not to fire them, discipline them, or really do anything at all despite their

constitutional violations of Plaintiffs’ clearly-established rights. Further policymakers include the

not yet known field training officer of DEFENDANT OFFICER whose training is so lacking in

any meaningful way that performance of their job could only be classified legally as deliberate

indifference. These policymakers are parties to this case.

18.      Through the customs laid out above, DEFENDANT deprived Plaintiffs of rights,

privileges, and immunities secured by the United States Constitution. This deprivation included

depriving Plaintiffs of Plaintiffs’ right to be free from unreasonable searches and seizures as

guaranteed by the Fourth Amendment of the United States Constitution as well as their right to be

free from unreasonable use of force. This deprivation also included depriving Plaintiff’s guarantee

of equal protection by the law prescribed in the Fourteenth Amendment of the United States

Constitution. The particulars of these deprivations are described more fully below.



2
  “When a subordinate’s decision is subject to review by the municipality’s authorized policymakers, they have
retained the authority to measure the official’s conduct for conformance with their policies. If the authorized
policymakers approve a subordinate’s decision and the basis for it, their ratification would be chargeable to the
municipality because their decision is final.” City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988).
                                                                          Whitten v. Harris County and Deputy Cannon
                                                                                                    Original Complaint
                                                                                                           Page 5 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 6 of 39




19.    On January 10, 2020, Plaintiff was driving peacefully down the street until Plaintiff was

pulled over by DEFENDANT Deputy CANNON.




20.    Plaintiff makes a complete stop and DEFENDANT Officer Cannon steps out of his patrol

vehicle to approach Plaintiff.

21.    The DEFENDANT Officer approached Plaintiff’s car walking with a loaded handgun in

his hand, all while Plaintiff had both of his hands up in the air. DEFENDANT Officer pointing

handgun at Plaintiffs face, starts to yell at Plaintiff “Let me see your fucking hands.” Plaintiff

complied to the DEFENDNAT Officer commands.

22.    At that point, Deputy Cannon’s only inkling of any wrongdoing by Plaintiff was Plaintiff’s

refusal to pull over for a couple of city blocks. Plaintiff was nervous as he was being pulled over

                                                            Whitten v. Harris County and Deputy Cannon
                                                                                     Original Complaint
                                                                                           Page 6 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 7 of 39




by the police and he was looking for a safe place to bring his car to rest.

23.    Deputy Cannon’s immediate reaction was to pull over Plaintiff and approach with his

loaded handgun. Deputy Cannon points that loaded gun at Plaintiff. Plaintiff was 2 pounds of

pressure away from a much more serious and terrible day.




                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                            Page 7 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 8 of 39




24.    After DEFENDANT OFFICER yelled at Plaintiff to see his both of his hands,

DEFENDANT Officer twisted Plaintiff’s arm with excessive force, leaving the Plaintiffs’ hand in

excruciating pain. Despite Cannon’s later contention that Plaintiff was not wearing a seatbelt,

Cannon extricated Plaintiff from the car after Plaintiff removed his seatbelt.




                                                            Whitten v. Harris County and Deputy Cannon
                                                                                     Original Complaint
                                                                                           Page 8 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 9 of 39




25.    DEFENDANT OFFICER had his BWC (Bodily Worn Camera) microphone off as he was

yelling and cursing at Plaintiff. At a certain point, Cannon switches handheld projectile launchers


                                                            Whitten v. Harris County and Deputy Cannon
                                                                                     Original Complaint
                                                                                           Page 9 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 10 of 39




and puts his loaded gun away and grabs his taser while twists Plaintiff’s arm trying to hurt him

26.     DEFENDANT OFFICER used unacceptable/profane language towards Plaintiff, which

was totally unnecessary. DEFENDANT Officer said, “You wouldn’t have gotten tased if you

would have listened to my FUCKING command and not FUCKING pulled away!” Plaintiff was

unaware of what he did wrong, scared of his life, he responded “I did not, Sir.” DEFENDANT

Officer kept on arguing with Plaintiff back and forth saying “I GAVE YOU ENOUGH

WARNINGS TO PULL OVER AND YOU FUCKING DIDN’T!” Plaintiff, unaware of the

situation and why the police officer kept yelling, he said peacefully “I was waiting to pull over to

a safe area, Sir, and not in the middle of the street.”

27.     DEFENDANT Officer Cannon was not being respectful towards Plaintiff. There was no

reason to be aggressive in this situation.

28.     Plaintiff, Tommy Whitten was unaware of what crime he had actually committed. In fact,

Plaintiff was doing nothing, driving peacefully down the street with his seatbelt on, as the police

turned the situation into a bigger issue than necessary. In fact, he was told that the reason for the

traffic stop was the fact that Mr. Whitten was not wearing a seatbelt. In the dash camera and body

camera from Officer Cannon, a reasonable human being would see that Mr. Whitten was wearing

a seatbelt and there was no reason for the traffic stop.

29.     Tommy Whitten was tased and taken to the ground. His crime? Evading arrest in a motor

vehicle. Of course, evading arrest requires that wrongdoing be precipitated on an officer’s ability

to detain and/or arrest a person. In this case, Mr. Whitten’s only crime was wearing a seatbelt and

trying to find a safe place to pull over at a slow rate of speed. The officer’s actions and extreme

conduct were unreasonable. A crime was just used to cover up the excessive force the Deputy
                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 10 of 39
     Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 11 of 39




Cannon used against Plaintiff.




                                               Whitten v. Harris County and Deputy Cannon
                                                                        Original Complaint
                                                                             Page 11 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 12 of 39




30.    In the images attached, Mr. Whitten can be seen being spun around by DEFENDANT

OFFICER then tased in his chest, thrown into a ditch, scared of his life because the use of excessive

force used on him. He sustained a burn wound to his chest and has had to live with the memories

of      this      incident       since      it      occurred       over        a       year        ago.




                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 12 of 39
Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 13 of 39




                                          Whitten v. Harris County and Deputy Cannon
                                                                   Original Complaint
                                                                        Page 13 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 14 of 39




31.    EMS was called to the scene and the taser prongs were removed from Mr. Whitten’s ribs.

He was then arrested. Mr. Whitten was not given emergency medical treatment despite the

excessive force he endured at the hands of Deputy Cannon.

32.    He was later taken to JPC, charged with evading arrest. His case was dismissed because of

the atrocious actions of Officer Cannon.

33.    Furthermore, no peace officer should have treated Mr. Whitten, with the same disrespect

this peace officer did.

34.    The officers can also be seen jumping on Tommy Whitten and holding him to the ground.




                                                          Whitten v. Harris County and Deputy Cannon
                                                                                   Original Complaint
                                                                                        Page 14 of 39
Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 15 of 39




                                          Whitten v. Harris County and Deputy Cannon
                                                                   Original Complaint
                                                                        Page 15 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 16 of 39




35.    The taser the officer used to gain compliance was used improperly and not according to

the law. If a person is not presently committing a crime, an officer does not have reasonable

suspicion or probable cause to detain or arrest. Officer Cannon didn’t care and proceeded to turn

up the fire. He tased Plaintiff. He tased a human without probable cause or reasonable suspicion

to suspect the person was a present danger to anybody. Mr. Whitten was not armed. He possessed

no weapons.

36.    All of these actions, inactions, omissions, and conduct by the DEFENDANT OFFICERS

is attributable to Harris County because of their ratification of the behavior.



                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 16 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 17 of 39




 IV.         42 U.S.C. § 1983 CLAIMS/CAUSES OF ACTION/COUNTS – APPLICABLE TO
                                   ALL COUNTS HEREIN

37.     Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained in the preceding paragraphs and pictures incorporated into this

pleading to support Plaintiff’s elements, claims, causes of action, and counts.

38.     Pursuant to 42 USC § 1983, DEFENDANT, “under color of state law,” “subject[ed] or

cause[d] to be subject[ed Plaintiff], a “citizen of the United States,” the deprivation of [his] “rights,

privileges, or immunities secured by the Constitution and laws,” [and] “[should be held liable] to

[Plaintiff] in an action at law, suit in equity, or other proper proceeding for redress.”

39.     Plaintiff invokes his Constitutional rights, under the 1st, 4th, and 14th Amendments to the

United States Constitution – to wit:

        a.       Right to be Free from Unreasonable Searches and Seizures;

        b.       Right to be Free from Excessive Force;

        c.       Right to be Free from False Arrest;

        d.       Failure to Intervene;

        e.       Substantive Due Process Rights (Life, Liberty, and Property); and

        f.       Right to Record Police.

40.     At all times relevant to this incident, Plaintiffs are Mexican immigrants, but are citizens of

the United States.

41.     At all times relevant to this incident, Plaintiffs had committed no crime; was not under

arrest; their Miranda Rights were not read to them; and Plaintiffs were not a threat themselves or



                                                               Whitten v. Harris County and Deputy Cannon
                                                                                        Original Complaint
                                                                                             Page 17 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 18 of 39




others. Inexplicably, Plaintiff, Tommy Whitten, was placed “in custody” and arrested on charges

that were later all dismissed.

42.      At all times relevant to this incident, DEFENDANT OFFICERS were duly appointed

police officer for Harris County Sheriff’s Office and HARRIS COUNTY.

43.      At all times relevant to this incident, DEFENDANT were acting “under color of state law.”

That is, DEFENDANT OFFICER was (i) on duty, (ii) in uniform, (iii) was using departmental

issued and approved equipment, (iv) departmental policies/procedures/customs permitted,

prohibited, and/or was unconstitutionally silent on their actions and/or inactions, and HARRIS

COUNTY approved its DEFENDANT OFFICER’S actions and/or inactions.

44.      At all times relevant to this incident, Plaintiffs’ rights under the 1st, 4th, and 14th

Amendment rights/claims arose when Plaintiffs were “seized” – that is:

            a.      when DEFENDANT OFFICER terminated Plaintiffs’ freedom of movement
                    through a means intentionally applied3;

            b.      when Plaintiff, a reasonable person, believed was not free to leave4;

            c.      when DEFENDANT OFFICER purposely detained Plaintiff but used more force
                    than intended/necessary5;

            d.      when Plaintiff voluntarily submitted to being put in handcuffs and submitted to
                    DEFENDANT’S authority; and

            e.      when Plaintiff was wrongfully, unlawfully, and falsely arrested, restrained,
                    detained, and handcuffed.


3
    Brower v. County of Inyo, 489 U.S. 593, 596-97 (1989).
4
    Breadline v. California, 551 U.S. 249, 255 (2007).
5
    Vathekan v. Prince George’s County, 154 F.3d 173, 178 (4th Cir. 1998).

                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 18 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 19 of 39




46.     Plaintiffs’ rights under the 14th Amendment further arose when DEFENDANT created a

dangerous situation when it used excessive force, escalated the situation, and failed and/or refused

to protect Plaintiff; and, when DEFENDANT restrained Plaintiffs’ personal liberty failed and/or

refused to protect Plaintiff.

45.     At all times relevant to this incident, DEFENDANT use of force was Constitutionally

violative because Plaintiff’s arrest was unlawful and excessive force was used.6”

46.     At all times relevant to this incident, DEFENDANT– failed to have their audio and visual

recording devises on and recording during the incident in question and in direct violation of

DEFENDANT’S policies, procedures, practices, and customs, which actions were not punished

by and later ratified by HARRIS COUNTY. CANNON writes that “his bodycamera fell off during

the physical confrontation with the suspects” which is just another way of saying that the video

will magically never appear in this case.

47.     At all times relevant to this incident, HARRIS COUNTY and DEFENDANT DEPUTY

CANNON deprived Plaintiff of his right to be free from excessive force – a right secured by the

US Constitution. DEFENDANT’S failure to intervene and stop the excessive force further violated

this right. DEFENDANT’S lack of training on use of force and excessive force further violated

this right. DEFENDANT’ failure to supervise and their lack of enforcement of their written

audio/visual-recording policy further violated this right by allowing the conduct of excessive force

to go on with impunity and ignorance to same. DEFENDANT’S policy and absence of official


6
  Ramirez v. Martinez, 716 F.3d 369, 376-377 (5th Cir. Tex. 2013) (holding that a Defendant
Officers’ force is justified to effectuate an arrest so long as the arrest is lawful and excessive force
is not used.).

                                                               Whitten v. Harris County and Deputy Cannon
                                                                                        Original Complaint
                                                                                             Page 19 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 20 of 39




policy, in the face of clearly known Constitutional law and known violations, inflicted a

deprivation of Plaintiff’s Constitutional rights. DEFENDANT’S policy and absence of policy,

also established through ratification, inflicted a deprivation of Plaintiff’s Constitutional rights.

DEFENDANT disregarded a known consequence of risk of serious bodily injury could occur due

to their lack of training; vague, ambiguous, and non-specific definitions of use of force; with no

written policy on excessive force; and no supervising the use of force through failure in their policy

to adhere to audio/visual recording policy inflicted a deprivation of Plaintiff’s Constitutional

rights.     These described actions and inactions amounted to DEFENDANT’S deliberate

indifference and were the “moving force” behind the constitutional violation alleged herein.

48.       Municipal liability is also alleged herein based on HARRIS COUNTY’s failure to train,

which failure to train was a deliberate indifference to Plaintiff’s rights. Here, HARRIS COUNTY

failed to train its employees with respect to a clear constitutional duty/duties that arises in situations

that its employees are certain to face. And, HARRIS COUNTY failed to train its employees with

respect to a clear constitutional duty/duties that arise where the need for training is not obvious at

the outset, but a pattern of violations put HARRIS COUNTY on notice of the need to train.

HARRIS COUNTY had knowledge of the potential for constitutional violations and either

authorized, condoned, approved, or assisted in the violation of Plaintiff’s constitutional rights.

What’s more, HARRIS COUNTY and its policymakers “implicitly or explicitly adopted and

implemented” the above-described careless and reckless policies or had actual or constructive

knowledge of such policies.

49.       At all times relevant to this incident, HARRIS COUNTY and DEFENDANT OFFICER

proceeded with conscious and deliberate indifference to the safety and welfare of Plaintiff.
                                                                Whitten v. Harris County and Deputy Cannon
                                                                                         Original Complaint
                                                                                              Page 20 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 21 of 39




50.     At all times relevant to this incident, Defendant Mark Cannon conduct was “plainly

incompetent” and/or was a “knowing violat[ion of] the law.”

51.     At all times relevant to this incident, DEFENDANT OFFICER’S conduct was “plainly

incompetent” and/or was a “knowing violat[ion of] the law.”

52.     At all times relevant to this incident, HARRIS COUNTY and DEFENDANT DEPUTY

MARK CANNON engaged in the conduct complained of herein, which conduct, actions, and/or

inactions were the moving force, directly caused, proximately caused, and/or were a substantial

factor in causing the Constitutionally-violative injuries and damages suffered by Plaintiff, as set

forth more fully below.

53.     Plaintiff seeks unliquidated damages within the jurisdictional limitations of the court.


      V.      CAUSES OF ACTION — COUNT 1: 42 U.S.C. 1983 UNREASONABLE
                SEARCHES AND SEIZURES (AS TO ALL DEFENDANT)

54.     Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained in the preceding paragraphs, and EXHIBITS 1-16 to support

Plaintiff’s elements, claims, causes of action, and counts.

55.     During all relevant time periods complained of herein, Plaintiff had a right to be free from

unreasonable searches and seizures that was protected by both the Fourth Amendment and

Fourteenth Amendment to the United States Constitution. This violation of this right forms the

basis of the Plaintiff’s claim.

56.     The Plaintiff’s right to be free from unreasonable searches and seizures was violated when

the events described in this complaint unfolded.

57.     During all relevant time periods complained of herein, Plaintiff was “seized” – that is:
                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 21 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 22 of 39




            a.      when DEFENDANT OFFICER terminated Plaintiff’s freedom of movement
                    through a means intentionally applied7;

            b.      when Plaintiff, a reasonable person, believed he was not free to leave8;

            c.      when DEFENDANT OFFICER purposely detained Plaintiff but used more
                    force than intended/necessary9;

            d.      when Plaintiff voluntarily submitted to being put in handcuffs and submitted to
                    DEFENDANT’ authority; and

            e.      when Plaintiff was wrongfully, unlawfully, and falsely arrested, restrained,
                    detained, and handcuffed.

58.      During all relevant time periods complained of herein, the OFFICER complained of were

acting under color of state law because; there was no crime committed by Plaintiff; Plaintiff did

not pose a threat to himself or others; there was no probable cause to arrest Plaintiff; there was no

arrest warrant pursued and issued against Plaintiff pursuant to the Texas Code of Criminal

Procedure; there was no active resisting of arrest or attempting to evade arrest by flight;

DEFENDANT arrested and jailed the Plaintiff but did not do so pursuant to the Texas Code of

Criminal Procedure; and DEFENDANT took certain actions to encourage the Harris County

District Attorney to accept or otherwise maintain criminal charges against Plaintiff. But for their

status as peace OFFICER, DEFENDANT would not have been able to perpetrate the wrongs

complained of in this Complaint.




7
    Brower v. County of Inyo, 489 U.S. 593, 596-97 (1989).
8
    Breadline v. California, 551 U.S. 249, 255 (2007).
9
    Vathekan v. Prince George’s County, 154 F.3d 173, 178 (4th Cir. 1998).

                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 22 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 23 of 39




59.    Additionally, DEFENDANT OFFICER, while acting within his official capacity, deprived

Plaintiff of his constitutional rights to be free from unfounded arrest and bad faith prosecution. A

claim of false arrest implicates guarantees of the Fourth and Fourteenth Amendments and,

therefore, is actionable under § 1983. See Sorenson v. Ferrie, 134 F.3d 325, 328 (5th Cir. 1998);

Eugene v. Alief Indep. Sch. Dist., 65 F.3d 1299,1305 (5th Cir. 1995); Sanders v. English, 950 F.2d

1152, 1159 (5th Cir. 1992); Thomas v. Kippermann, 846 F.2d 1009, 1011 (5th Cir. 1988). To

prevail on a § 1983 claim, the plaintiff must prove that a person acting under the color of state law

deprived him of a right secured by the Constitution or laws of the United States. See Blessing v.

Freestone, 520 U.S. 329, 340, 137 L. Ed. 2d 569, 117 S. Ct. 1353 (1997); Daniels v. Williams, 474

U.S. 327, 330, 88 L. Ed. 2d 662, 106 S. Ct. 662 (1986); Augustine v. Doe, 740 F.2d 322, 324-25

(5th Cir. 1984). Here, and again, there was no probable cause to arrest Plaintiff. No reasonable

person would believe, based on the facts known at the time of arrest, that Plaintiff has committed,

is committing, or is about to commit a crime. And, no report by a credible witness, victim, or

person, whether true or untrue, exists to justify probable cause for Plaintiff’s false arrest.

60.    The foregoing actions amounted to a clear violation of the Plaintiff’s clearly established,

Constitutional rights.

61.    Here, Defendant CANNON unlawfully searched, seized, arrested, and prosecuted Plaintiff.

Defendant CANNON’s actions were clearly incompetent, were a knowing violation of the law,

were made with deliberate indifference, and were the moving force, directly caused, proximately

caused, and/or were a substantial factor in causing the Constitutionally-violative injuries and

damages suffered by Plaintiff, as set forth more fully below.

62.    Here, HARRIS COUNTY, through its Harris County Sheriff’s Office, has Monell liability
                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 23 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 24 of 39




for its constitutionally deficient policy; its constitutionally deficient practice, custom, and usage;

its supervisory responsibility failures over DEFENDANT OFFICER; its ratification of Defendant

DEFENDANT CANNON’s decision, actions, and the basis for his decisions and actions; and for

failure to train and supervise, as set forth below. Defendant HARRIS COUNTY’s actions were

clearly incompetent, were a knowing violation of the law, were made with deliberate indifference,

and were the moving force, directly caused, proximately caused, and/or were a substantial factor

in causing the Constitutionally-violative injuries and damages suffered by Plaintiff, as set forth

more fully below.

63.    Plaintiff seeks unliquidated damages within the jurisdictional limitations of the court.


VI.     CAUSES OF ACTION — COUNT 2: 42 U.S.C. 1983 EXCESSIVE FORCE (AS TO
                            ALL DEFENDANT)

64.    Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained in paragraphs 13-14, 15-40, 41-57, and EXHIBIT 1 to support

Plaintiff’s elements, claims, causes of action, and counts.

65.    Plaintiff further complains of DEFENDANT and would show that the Defendant

OFFICER used excessive force against Plaintiff in effectuating his arrest, again, when Plaintiff’s

only conduct was to attempt to find a safe place to pull over his car that was not private property.

66.    During all relevant time periods complained of herein, the OFFICER complained of were

acting under color of state law because; there was no crime committed by Plaintiff; Plaintiff did

not pose a threat to himself or others; there was no probable cause to arrest Plaintiff; there was no

arrest warrant pursued and issued against Plaintiff pursuant to the Texas Code of Criminal

Procedure; there was no active resisting of arrest or attempting to evade arrest by flight or even
                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 24 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 25 of 39




interference with public duties; DEFENDANT arrested and jailed the Plaintiff but did not do so

pursuant to the Texas Code of Criminal Procedure; and DEFENDANT took certain actions to

encourage the Harris County District Attorney to accept or otherwise maintain criminal charges

against Plaintiff. But for their status as peace OFFICER, DEFENDANT would not have been able

to perpetrate the wrongs complained of in this Complaint.

67.     Carefully balancing of the nature and quality of the intrusion on Plaintiff’s 4th Amendment

interest against the countervailing governmental interest at stake, DEFENDANT OFFICER used

excessive force against Plaintiffs, pursuant to Graham v. Connor, 490 U.S. 386, 395-96 (1989),

that was unnecessary in light of the circumstances – to wit:

        a.     when they went hands-on with Plaintiff when Plaintiff was engaged in a lawful,
               constitutionally-protected act;

        b.     when DEFENDANT OFFICER pushed and/or shoved Plaintiff into a ditch;

        c.     when Cannon tased Plaintiff Tommy Whitten, for nothing at all, except trying to
               avoid being pushed to the ground for again, doing nothing at all that could even be
               considered a crime;

        d.     when CANNON used 50,000 volts against Tommy Whitten when he had not
               committed a crime, it was excessive to the need;

        e.     when CANNON caused neuro muscular incapacitation to Tommy Whitten to detain
               and arrest him it was excessive to the need.

68.     DEFENDANT’S use of force was objectively unreasonable in light of the totality of the

circumstances confronting the OFFICER, without regard to the OFFICER’S underlying intent or

motivation10. Graham at 397. Specifically, Defendant OFFICER:



10 An officer’s intent or subjective motivations may be considered by a fact-finder when evaluating the
credibility of his testimony. Graham at 399.
                                                               Whitten v. Harris County and Deputy Cannon
                                                                                        Original Complaint
                                                                                             Page 25 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 26 of 39




       a.      knew that Plaintiff did not present a danger to himself or others;

       b.      affirmatively chose to use force that caused injury to Plaintiff; and

       c.      used force that was excessive to the need.

69.    Plaintiffs’ constitutional right to remain free from excessive force was:

       a.      secured to them by the Fourth and Fourteenth Amendments to the United States
               Constitution;

       b.      violated by Defendant OFFICER;

       c.      clearly established within both the Fifth Circuit and the Southern District of Texas
               at all times relevant hereto; and

       d.      Plaintiff suffered “(1) an injury,” “(2) which resulted from the use of force that was
               clearly excessive to the need,” and “(3) the excessiveness of which was objectively
               unreasonable” when Defendant OFFICER used excessive force against him, as
               described above.

70.    At all times relevant hereto, all reasonable police OFFICER would have known:

       a.      law enforcement OFFICER must only use force that is justified by a need;

       b.      the use of force by a law enforcement officer must be objectively reasonable in light
               of the circumstances;

       c.      Plaintiff had a clearly established right to remain free from an unreasonable use of
               force as guaranteed by the Fourth and Fourteenth Amendments to the United States
               Constitution; and

       d.      the quantum of force used by DEFENDANT OFFICER against Plaintiff was
               excessive to the need; is impermissible during any detention; was a clear violation
               of Plaintiff’s constitutional rights; and was conduct unbecoming of a police officer.

71.    Here, Defendant OFFICER’S actions were clearly incompetent, were a knowing violation

of the law, were made with deliberate indifference, and were the moving force, directly caused,

proximately caused, and/or were a substantial factor in causing the Constitutionally-violative

injuries and damages suffered by Plaintiff, as set forth more fully below.
                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 26 of 39
        Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 27 of 39




72.      Here, HARRIS COUNTY, through its Harris County Sheriff’s Office, has Monell liability

for its constitutionally deficient policy; its constitutionally deficient practice, custom, and usage;

its supervisory responsibility failures over DEFENDANT OFFICER; its ratification of Defendant

DETECTIVE OFFICER’S decision, actions, and the basis for his decisions and actions; and for

failure to train and supervise, as set forth below. Defendant HARRIS COUNTY’s actions were

clearly incompetent, were a knowing violation of the law, were made with deliberate indifference,

and were the moving force, directly caused, proximately caused, and/or were a substantial factor

in causing the Constitutionally-violative injuries and damages suffered by Plaintiff, as set forth

more fully below.

73.      Plaintiff seeks unliquidated damages within the jurisdictional limitations of the court.

74.      Additionally, Plaintiff seeks punitive damages against DEFENDANT OFFICER because

they:

         a.     acted with conscious indifference to the possibility that they would unnecessarily
                injure Plaintiff under the circumstances;

         b.     acted with reckless or callous indifference to Plaintiffs’ federally protected rights;

         c.     acted with deliberate indifference to the likelihood that they would violate
                Plaintiffs’ constitutional rights by using excessive force that was unjustified by the
                need;

         d.     recklessly trampled on Plaintiffs’ clearly established constitutional rights through
                plainly unlawful conduct;

         e.     acted in a grossly negligent manner;

         f.     knew Plaintiff did not present a danger to himself or other persons in the immediate
                vicinity;

         g.     acted with conscious indifference to Plaintiffs’ rights when they utilized force in
                excess of any need at the time of such arrest;
                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 27 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 28 of 39




        h.       acted with conscious indifference to Plaintiffs’ rights when they used force that
                 caused serious injuries to Plaintiff; and/or

        i.       recklessly trampled on Plaintiffs’ clearly established constitutional rights through
                 plainly unlawful conduct.

      VII.     CAUSES OF ACTION — COUNT 3: 42 U.S.C. 1983 FAILURE TO TRAIN,
                   SUPERVISE, AND DISCIPLINE11 (AS TO HARRIS COUNTY)

75.     Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained passim, and EXHIBIT 1-16 to support Plaintiff’s elements, claims,

causes of action, and counts.

76.     Defendant HARRIS COUNTY failed to train, supervise, and discipline its employees

amounting to a deliberate indifference to the Plaintiffs’ constitutional rights. City of Canton, Ohio

v. Harris, 489 U.S. 378 (1989). Deficient employment decisions regarding training, supervision,

and discipline can subject a governmental entity to §1983 liability. See Brown, 520 U.S. 397

(1997); Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d 1412, 1417 (5th Cir. 1996).

77.     At all times relevant, Defendant HARRIS COUNTY had a duty to train, supervise, and

discipline their employees and agents, and Defendant HARRIS COUNTY breached those duties.

78.     Defendant HARRIS COUNTY breached those duties, in part, by:

        a.       improperly training, authorizing, encouraging, or directing DEFENDANT
                 OFFICER: (i) on proper protections to permit one’s clearly established,
                 constitutional right to video record police; (ii) on proper search and seizure; (iii) on
                 proper arrest and to protect against false arrest; (iv) on proper use of force; (v) on
                 proper intervening; and (vi) on proper policies, practices, customs, and usages to
                 secure and not infringe on Constitutional rights;


11
  An unconstitutional custom or policy may also be shown by evidence of deficient or inadequate training,
supervision, or hiring of law enforcement officers by municipal officials. City of Canton v. Harris, 489 U.S. 378
(1989); Board of County Commissioners of Bryan County v. Brown, 520 U.S. 397 (1997); Wellington v. Daniels,
717 F.2d 932 (4th Cir. 1983).
                                                                   Whitten v. Harris County and Deputy Cannon
                                                                                              Original Complaint
                                                                                                    Page 28 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 29 of 39




       b.      improperly supervising DEFENDANT OFFICER: (i) on proper protections to
               permit one’s clearly established, constitutional right to video record police; (ii) on
               proper search and seizure; (iii) on proper arrest and to protect against false arrest;
               (iv) on proper use of force; (v) on proper intervening; and (vi) on proper policies,
               practices, customs, and usages to secure and not infringe on Constitutional rights;

       c.      improperly disciplining DEFENDANT OFFICER: (i) on proper protections to
               permit one’s clearly established, constitutional right to video record police; (ii) on
               proper search and seizure; (iii) on proper arrest and to protect against false arrest;
               (iv) on proper use of force; (v) on proper intervening; and (vi) on proper policies,
               practices, customs, and usages to secure and not infringe on Constitutional rights;
               and

       d.      failing to investigate allegations of: stopping one’s clearly established,
               Constitutional right to videorecord police, improper search and seizure; false arrest;
               excessive force; failure to intervene; and unconstitutional polices, practices,
               customs, and usages.

79.    Plaintiff has shown (1) HARRIS COUNTY’s training procedures were inadequate; (2)

HARRIS COUNTY’s policymakers were deliberately indifferent in adopting the training policy;

and (3) the inadequate training policy directly caused Plaintiff’s injuries and damages. Conner v.

Travis County, 209 F.3d 794, 796 (5th Cir. 2000). Second, even if HARRIS COUNTY’s training

program does prevent constitutional violations, HARRIS COUNTY is still liable because its

policymakers were put on notice that a new program was called for. Bd. of the County Comm'rs

v. Brown, 520 U.S. at 407-408. “Their continued adherence to an approach that they know or

should know has failed to prevent tortious conduct by employees may establish the conscious

disregard for the consequences of their action—the ‘deliberate indifference’—necessary to trigger

municipal liability.” Id. (citing Canton v. Harris, 489 U.S. 378, 390 n. 10 (1989). Third, the U.S.

Supreme Court in Brown also stated that it did not foreclose the possibility that evidence of a single

violation of federal rights, accompanied by a showing that a governmental entity has failed to train

its employees to handle recurring situations presenting an obvious potential for such a violation,
                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 29 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 30 of 39




could trigger entity liability, which is the case here. Id. at 409 (citing Canton v. Harris, 489 U.S.

at 390, and n. 10 (“It may happen that in light of the duties assigned to specific OFFICER or

employees the need for more or different training is so obvious . . . that the policymakers of the

city can reasonably be said to have been deliberately indifferent to the need”)). Here, for example,

DEFENDANT OFFICER’S actions were uniform, consistent, in collaboration with one another,

and were ratified by all involved.

80.    Inter alia, HARRIS COUNTY’s lack of training, supervision, and discipline on use of

force and excessive force deprived Plaintiff of his clearly established Constitutional rights – rights

secured by the US Constitution, which actions amounted to deliberate indifference and were the

moving force, directly caused, proximately caused, and/or were a substantial factor in causing the

deprivation of his Constitutional rights, the injuries, and damages.

81.    Defendant HARRIS COUNTY’s failure to supervise and their lack of training and lack of

enforcement of their written audio/visual-recording policy deprived Plaintiff of his clearly

established Constitutional rights by allowing the use of force and excessive force to go with

impunity and ignorance to same, which actions amounted to deliberate indifference and were the

moving force, directly caused, proximately caused, and/or were a substantial factor in causing the

deprivation of his Constitutional rights, the injuries, and damages.

82.    What’s more, Defendant HARRIS COUNTY, a municipal actor, disregarded a known or

obvious consequence of its action to not implement a proper policy on permitting and protecting

one’s clearly established, Constitutional right to video record police, which violation would

devolve into unconstitutional search and seizure, arrest, excessive force, and ratification.


                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 30 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 31 of 39




83.    What’s more, Defendant HARRIS COUNTY was on actual or constructive notice of the

need for training, supervision, and discipline because of a pattern of similar unconstitutional acts

by its OFFICER occurred within a relevant period of time before the incident.

84.    What’s more, Defendant HARRIS COUNTY acted in conscious disregard of the

constitutional rights of its residents – namely, Plaintiff – by failing to train, supervise, and

discipline its OFFICER.

85.    What’s more, the unconstitutional consequences of failing to train are and were so patently

obvious to Defendant HARRIS COUNTY that it is liable under § 1983 without proof of a pre-

existing pattern of violations.

86.    Defendant HARRIS COUNTY failure to adequately train, supervise, and discipline

DEFENDANT OFFICER amounted to deliberate indifference to Plaintiff’s rights under the United

States Constitution.

87.    Defendant HARRIS COUNTY ratification and/or concealment of DEFENDANT

OFFICER’ actions or omissions amounted to deliberate indifference to Plaintiff’s rights under the

United States Constitution.

88.    This policy is tacitly or overtly sanctioned, as evidenced by the conduct of HARRIS

COUNTY failure to train, supervise, investigate, and discipline any of the OFFICER involved in

this incident amounting to deliberate indifference to Plaintiff’s constitutional rights.

89.    Monell liability can be imputed to DEFENDANT because there was a failure to train the

police OFFICER in this case in the continuum of using force, making arrests based upon probable

cause, and the First Amendment requirements that citizens can video record police in public. In

the present case, there is a pattern of this sort of conduct evidenced by the extremity with which
                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 31 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 32 of 39




the situation became extreme and the DEFENDANT OFFICER were calling K-9 units and

multiple police units to the scene. Plaintiff prevails on any question of law concerning whether

Monell liability can be imputed to the city for one constitutional violation. Brown v. Bryan County,

OK, 219 F.3d 450 (5th Cir. 2000).

90.    DEFENDANT’ actions were clearly incompetent, were a knowing violation of the law,

were made with deliberate indifference, and were the moving force, directly caused, proximately

caused, and/or were a substantial factor in causing the Constitutionally-violative injuries and

damages suffered by Plaintiff, as set forth more fully below.

91.    Plaintiffs seek unliquidated damages within the jurisdictional limitations of this court.


      VIII. CAUSES OF ACTION — COUNT 4: 42 U.S.C. 1983 VIOLATION OF DUE
                         PROCESS (AS TO ALL DEFENDANT)

92.    Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained in paragraphs 13-14, 15-40, 41-57, and EXHIBIT 1 to support

Plaintiff’s elements, claims, causes of action, and counts.

93.    Plaintiff’s constitutional right to due process as a free citizen was:

       a.      secured to him by the Fourteenth Amendment to the United States Constitution

       b.      violated by DEFENDANT OFFICER at the scene of the incident, and by Defendant
               HARRIS COUNTY; and

       c.      clearly established within both the Fifth Circuit and the Southern District of Texas

94.    On April 12, 2020, DEFENDANT violated Plaintiffs’ Fourteenth Amendment right to Due

Process when they:

       a.      used unnecessarily excessive force;

                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 32 of 39
      Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 33 of 39




          b.     caused serious injuries to Plaintiffs;

          c.     used excessive force without furthering any legitimate penological interest;

          d.     used said excessive force in bad faith, maliciously, and recklessly; and

          e.     by using excessive force that was objectively unreasonable under the
                 circumstances.

95.       DEFENDANT’ conduct was:

          a.     deliberate and purposeful;

          b.     was plainly incompetent;

          c.     a knowing violation of the law;

          d.     predicated upon the patently unreasonable belief that the conduct herein was
                 reasonable;

          e.     an intentional violation of the law;

          f.     consciously and deliberately indifferent to Plaintiffs’ constitutional rights and
                 safety;

          g.     performed while knowingly disregarding the obvious risk that the above actions
                 would designedly result in his inability to comply with any officer’s verbal
                 commands or physical forces

          h.     a significant threat to Plaintiffs’ clearly established constitutional right to remain
                 free from Due Process violations and excessive force; and

          i.     evidences unreasonable misunderstandings of their respective powers and
                 responsibilities.

96.       No reasonable officer could ever believe that Plaintiffs’ conduct herein warranted the

reckless, malicious, bad faith, and deliberately indifferent abuse perpetrated by DEFENDANT

herein.

97.       Plaintiff seeks punitive damages against DEFENDANT OFFICER because they:

                                                               Whitten v. Harris County and Deputy Cannon
                                                                                        Original Complaint
                                                                                             Page 33 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 34 of 39




        a.    knew they lacked constitutional authority to treat Plaintiffs the way they did under
              the circumstances herein;

        b.    acted with conscious indifference to the possibility that they were performing
              unreasonably unlawful acts;

        c.    acted with reckless or callous indifference to Plaintiffs’ federally protected rights;

        d.    recklessly violated Plaintiffs’ clearly established constitutional rights to remain free
              from Due Process violations; and

        e.    acted in a grossly negligent manner.

98.     Defendant HARRIS COUNTY and its DEFENDANT OFFICER, namely Defendant

CANNON, used excessive force against Plaintiffs – to wit:

        a.    when they went hands-on with Plaintiff when Plaintiff was engaged in a lawful,
              constitutionally-protected act;

        b.    when they flung and pushed and/or shoved Plaintiff into a ditch;

        c.    when CANNON tased Plaintiff Tommy Whitten, for nothing at all, except trying to
              avoid being pushed to the ground for again, doing nothing at all that could even be
              considered a crime

        d.    when CANNON used 50,000 volts against Tommy Whitten when he had not
              committed a crime, it was excessive to the need

        e.    when CANNON caused neuro muscular incapacitation to Tommy Whitten to detain
              and arrest him it was excessive to the need;

99.     Defendant HARRIS COUNTY and its DEFENDANT OFFICER, namely Defendant

CANNON’S, conduct was “deliberate decision to deprive a person of life, liberty, or property.”

100.    Defendant HARRIS COUNTY and its DEFENDANT OFFICER, namely Defendant

CANNON’S action “can properly be characterized as conscience shocking, in a constitutional




                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 34 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 35 of 39




sense12” and/or was recklessness, gross negligence, or deliberate indifference to the rights of

Plaintiff.

101.    Plaintiff suffered “(1) an injury,” “(2) which resulted from the use of force that was clearly

excessive to the need,” and “(3) the excessiveness of which was objectively unreasonable” when

DEFENDANT used excessive force against Plaintiff, as described above.

102.    Defendant HARRIS COUNTY implicitly or explicitly adopted and implemented careless

and reckless policies, customs, or practices. These included, among other things, allowing

Defendant HARRIS COUNTY and its DEFENDANT OFFICER, namely DEFENDANT

CANNON, to unconstitutionally and excessively use force in violation of the United States

Constitution.

103.    Defendant HARRIS COUNTY failure to adequately train, supervise, and discipline

DEFENDANT OFFICER amounted to deliberate indifference to Plaintiff’s rights to be free from

excessive force and unreasonable seizures under the Fourth and Fourteenth Amendments to the

United States Constitution.

104.    Defendant HARRIS COUNTY’s ratification and/or concealment of DEFENDANT

OFFICER’ actions or omissions amounted to deliberate indifference to Plaintiff’s rights to be free

from excessive force and unreasonable seizures under the Fourth and Fourteenth Amendments to

the United States Constitution.


12 Conduct that “shocks the conscience” is the type that violates the “decencies of civilized conduct.” Rochin v.

California, 342 U.S. 165, 172-73 (1952). It is also conduct that is so brutal and offensive that it does not comport
with “traditional ideas of fair play and decency.” Whitley v. Albers, 475 U.S. 312, 327 (1986). The “shock the
conscience” standard is found “at the ends of the tort law’s spectrum of culpability.” County of Sacramento v.
Lewis, 523 U.S. 833, 848 (1998). As a result, “conduct intended to injure in some way unjustifiable by any
government interest is the sort of official action most likely to give rise to the conscience-shocking level.” Lewis,
523 U.S. at 849.
                                                                        Whitten v. Harris County and Deputy Cannon
                                                                                                  Original Complaint
                                                                                                        Page 35 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 36 of 39




105.    What’s more, Defendant HARRIS COUNTY’s continued adherence to an approach that

they know or should know has failed to prevent tortious conduct by employees establishes the

conscious disregard for the consequences of their action—the “deliberate indifference”—

necessary to trigger municipal liability. Bd. of the County Comm'rs v. Brown, 520 U.S. 397, 407

(U.S. 1997).

106.    DEFENDANT’ actions were clearly incompetent, were a knowing violation of the law,

were made with deliberate indifference, and were the moving force, directly caused, proximately

caused, and/or were a substantial factor in causing the Constitutionally-violative injuries and

damages suffered by Plaintiff, as set forth more fully below.

107.    Plaintiffs seek unliquidated damages within the jurisdictional limitations of this court.

       IX.     CAUSES OF ACTION — COUNT 5: TEX. CIV. PRAC. & REM. CODE §§
                101.001–.109. TEXAS TORT CLAIMS ACT (AS TO HARRIS COUNTY)

108.    Plaintiff incorporates by reference, as though set forth fully herein, the background and

factual allegations contained in the preceding paragraphs and EXHIBITS 1-16 to support

Plaintiff’s elements, claims, causes of action, and counts.

109.    On January 10, 2020 and all times material hereto, DEFENDANT OFFICER were

employees of Defendant HARRIS COUNTY.

110.    All acts or omissions of DEFENDANT OFFICER mentioned herein were committed

within the scope of employment and therefore Defendant HARRIS COUNTY, as principals, are

liable for the actions of its agent(s), DEFENDANT OFFICER, under the doctrine of respondeat

superior.



                                                              Whitten v. Harris County and Deputy Cannon
                                                                                       Original Complaint
                                                                                            Page 36 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 37 of 39




111.    Defendant HARRIS COUNTY is not immune from liability or suit regarding counts

pertaining to violations of 42 U.S.C. §1983.

112.    As to Defendant HARRIS COUNTY, the Texas Legislature has waived immunity under

the Tort Claims Act because Plaintiff’s injuries were proximately caused by the use or condition

of personal property (the Harris County issued taser) – namely, Plaintiff’s injuries, inter alia, were

caused by: DEPUTY CANNON when he tasered Plaintiff, Tommy Whitten causing serious

injuries which required immediate medical attention.

113.    Defendant HARRIS COUNTY would be liable were they private persons, and no exception

to waiver of immunity applies because the aforementioned actions violated 42 U.S.C. §1983 and

the Fourth and Fourteenth Amendments of the U.S. Constitution.

114.    Therefore, should the DEFENDANT be found liable for counts in this cause, Plaintiff

demands that, pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §101.0215(a)(1), et seq., Defendant

HARRIS COUNTY pay any judgment obtained against DEFENDANT.

115.    No notice of claim is necessary here, as Plaintiff gave notice of his rights, the violation of

those rights, and his intent to seek legal redress to DEFENDANT OFFICER.

116.    Here, (1) Defendant HARRIS COUNTY is a governmental unit; (2) the act that Defendant

HARRIS COUNTY is sued for is governmental; (3) Defendant HARRIS COUNTY’s immunity

from suit is waived; (4) Defendant HARRIS COUNTY’s immunity from liability is waived; (5)

there are no exceptions to waiver of Defendant HARRIS COUNTY’s immunity from liability; and

(6) presuit notice was provided and not necessary. TEX. CIV. PRAC. & REM. CODE

§101.021(1); DeWitt v. Harris County, 904 S.W.2d 650, 654 (Tex. 1995).


                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 37 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 38 of 39




117.    DEFENDANT’ actions were clearly incompetent, were a knowing violation of the law,

were made with deliberate indifference, and were the moving force, directly caused, proximately

caused, and/or were a substantial factor in causing the Constitutionally-violative injuries and

damages suffered by Plaintiff, as set forth more fully above.

118.    Plaintiff seeks unliquidated damages within the jurisdictional limitations of this court.

                                       X.      JURY DEMAND

119.    Plaintiff asserts his rights under the Seventh Amendment to the U.S. Constitution and

demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                         XI.     DAMAGES

120.    As a result of the actions and circumstances described above, Plaintiff has suffered injuries

and damages including but not limited to one or more of the following:

        a.     Nominal Damages.

        b.     Actual Damages.

        c.     Compensatory Damages.

        d.     Past and future physical injuries, impairment, inconvenience, and disfigurement;

        e.     Past and future pain and suffering;

        f.     Past and future mental anguish, emotional distress, anger, and humiliation;

        g.     Past and future economic losses and loss of earning capacity;

        h.     Past and future medical expenses (including counseling and mental health

               treatment);

        i.     Presumed Damages;

        j.     Attorney’s Fees, pursuant to 42 U.S.C. §§ 1983, 1988, et seq.;
                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 38 of 39
       Case 4:21-cv-02586 Document 1 Filed on 08/10/21 in TXSD Page 39 of 39




        k.     Expert Fees, pursuant to 42 U.S.C. §§ 1983, 1988, et seq.;

        l.     Punitive Damages, as to DEFENDANT OFFICER;

        m.     Unliquidated damages within the jurisdictional limits of this court; and

        n.     Pre-judgment and post-judgment interest.

                                    XII.    ATTORNEY’S FEES

121.    Plaintiff is entitled to recover attorneys’ fees and costs under 42 U.S.C. §§ 1983 and 1988.

                                  XIII. PRAYER FOR RELIEF

122.    For all of the foregoing reasons, Plaintiff respectfully requests that the Court enter

judgment against DEFENDANTS consistent with the relief requested herein and award the

Plaintiff actual damages and punitive damages in an amount to be determined by Plaintiff’s jury,

along with costs of this action including reasonable attorney fees, and for any and all other relief,

at law or in equity, to which Plaintiff may show himself justly entitled

Dated: August 10, 2021




                                                      Respectfully Submitted,
                                                      /S/ Alexander J. Houthuijzen
                                                      Alexander J. Houthuijzen
                                                      Texas Bar No. 24101224
                                                      Fed ID No. 3083690
                                                      917 Franklin St. 230
                                                      Houston, Texas 77002
                                                      (713) 600-9902
                                                      (832) 565-9003
                                                      alex@alexthedefender.com
                                                      ATTORNEY FOR PLAINTIFF



                                                             Whitten v. Harris County and Deputy Cannon
                                                                                      Original Complaint
                                                                                           Page 39 of 39
